DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 5/31/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bakman (US 8738972 B1) in view of LaFrance-Linden (US 20080098332 A1), further in view of Roney (US 20110154131 A1), and further in view of Anstey (US 20050228878 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 9-12, 13, 14, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US 8738972 B1) in view of LaFrance-Linden (US 20080098332 A1), further in view of Roney (US 20110154131 A1), and further in view of Anstey (US 20050228878 A1).
Regarding Claim 1, 12, 20

Bakman teaches:

A method comprising: collecting, by a server device that is executing within a server device cluster (col 12 lines 1-6 and 28-56 a server running a capacity manager, col 6 lines 24-31; col. 11, line 62 to col. 12, lines 1- 6 and 28-56), metric information indicative of an operational state of the server device (e.g., resource utilization metrics: see col. 13, lines 18-40), wherein the metric information is associated with a plurality of virtual computing instances executing on the server device (e.g., virtual machines or containers: see col. 5, line 28 to col. 6, line 10; col. 11, line 62 to col. 12, line 6; and col. 12, lines 28-34);

analyzing, by the server device and based on the metric information, whether a first condition associated with the first virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the
first of the multiple VMs: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38);

analyzing, by the server device and based on the metric information, whether a second condition associated with the second virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the second of the multiple VMs, so as to trigger an alert: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38); 

updating control information characterizing the operational state of the server device executing within the server device cluster (e.g., by determining a root
cause for a host-level alert being the multiple VMs having corresponding alerts: see col. 23, lines 40-51; col. 24, line 20-54; col. 26, lines 14-30; and col. 28, lines 9-24)

Bakman does not teach:

receiving, by the server device, input information indicative of a selection of a scope of test, wherein the scope of test includes a first virtual computing instance and a second virtual computing instance included within the plurality of virtual computing instances executing on the server device; 

determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first virtual computing instance and the second condition associated with the second virtual computing instance are both met, wherein determining whether the compound rule is satisfied includes focusing the evaluation on virtual computing instances within the scope of test in order to mitigate operational overhead of the server device, and 

wherein determining whether the compound rule is satisfied includes computing an aggregation function result for each of a specific number of monitoring intervals, 

determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold; and 

LaFrance-Linden teaches:

receiving, by the server device, input information indicative of a selection of a scope of test, wherein the scope of test includes a first virtual computing instance and a second virtual computing instance included within the plurality of virtual computing instances executing on the server device (¶17 grouping nodes based on metrics associated with the nodes, Each group icon displayed in the GUI window can have a representative name and can contain group metrics that represent some aggregation of the metrics associated with the individual nodes ¶20 display of metrics associated with individual nodes is desirable, such as in response to clicking of a particular group icon (or selection of a menu control item in the GUI window 124) (input information indicative of a selection of a scope of test), then the node metrics information 114 stored in the storage 116 can be accessed to display such information in the GUI window 124 );

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman in light of LaFrance-Linden in order to manage or to monitor information associated with nodes (e.g., computer nodes, storage server nodes, web server nodes, application server nodes, and so forth), graphical user interface (GUI) software can be used to present a GUI window that displays icons representing the nodes (LaFrance-Linden ¶1).

Bakman-LaFrance-Linden does not teach:


determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first computing instance and the second condition associated with the second computing instance are both met, wherein determining whether the compound rule is satisfied includes focusing the evaluation on computing instances within the scope of test in order to mitigate operational overhead of the server device, and 

wherein determining whether the compound rule is satisfied includes computing an aggregation function result for each of a specific number of monitoring intervals, 

determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold; and 

Roney teaches:


determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first computing instance and the second condition associated with the second computing instance are both met (¶21 Data sources 112 may be may be implemented using memory contained in physical or virtual or logical devices (first computing instance and the second computing instance) that are distinct from the storage device 108. ¶24 A first condition (e.g., deviation vector condition for a first derivative) may be defined that sets a threshold deviation value as a trigger point. The threshold deviation value may be represented as a percentage of deviation from the normative value. A second condition (e.g., deviation vector condition for a second derivative) may be defined that sets a threshold rate of deviation value as a trigger point (e.g., a deviation of the first condition over a defined time period). When combined conditions (first and second conditions) are met (compound rule is satisfied), a responsive action may be taken that is different than a responsive action otherwise taken when, e.g., only the first condition is met, ¶15 metric may include measurements taken on the performance of a computer processing unit (CPU) (computing instance), Note: the primary reference, Bakman, teaches the virtual computing instances, The computing processing unit of Roney is mapped as the computing instance, metrics are taken from multiple devices mapping as the first computing instance and the second computing instance), 

wherein determining whether the compound rule is satisfied includes focusing the evaluation on computing instances within the scope of test in order to mitigate operational overhead of the server device (¶15 Checks of the current value taken may be compared against the trend (i.e., normative value) to determine if this current value is a normal variation or something abnormal that should generate a notification, ¶24 The deviation vector condition fields 310 reflects conditions defined for one or more fields 310, which when met cause a corresponding responsive action (mitigate operational overhead of the server device) to be implemented ¶6 generating a responsive action when the monitored value deviates from the normative value), and 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden in light of Roney in order for generating a responsive action when the monitored value deviates from the normative value (Roney ¶6).

Bakman-LaFrance-Linden-Roney does not teach:

wherein determining whether the compound rule is satisfied includes computing an aggregation function result for each of a specific number of monitoring intervals, 

determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold; and  


Anstey teaches:


wherein determining whether the compound rule is satisfied includes computing an aggregation function result for each of a specific number of monitoring intervals (¶19 aggregate evaluation (determining whether the compound rule is satisfied) of at least one metric across a plurality of resources during a predetermined time period or evaluation interval (monitoring interval)), 

determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold (¶19 a SLA evaluation for an evaluation interval may be started in response to the correct time as determined, times of unavailability are acquired or recorded for each resource in a group, a total aggregate downtime of the resources may be determined (determining whether the count exceeds a count threshold for the aggregation function), taking into account any outage overlaps or adjusting the aggregate downtown in response to any outage overlaps or evaluation criteria derived from the service level agreement ¶24 ¶27 as long as no more than one of the servers is unavailable at the same time during the  evaluation interval, the service level objective is not violated and the  service level agreement is not breached); and

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden-Roney in light of Anstey in order to provide a method and system to aggregate evaluation of one or more metrics across a plurality of resources (Anstey ¶1).

Regarding Claim 2, 13

Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches:

The method of claim 1, wherein updating control information characterizing the operational state of the server device comprises generating event information indicative of determining that both the first condition and the second condition are satisfied (e.g., at least information including a collection of alarms, a root cause determination, and a recommendation: see Bakman, col. 23, lines 40-51; col. 24, lines 20-54; col. 26, lines 14-30; and col. 28, lines 9-23).

Regarding Claim 3, 14

Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches:

The method of claim 1, wherein updating the control information characterizing the operational state comprises generating alarm information indicative of an active alarm condition (e.g., at least information including a collection of alarms, a root cause determination, and a recommendation: see Bakman, col. 23, lines 40-51; col. 24, lines 20-54; col. 26, lines 14-30; and col. 28, lines 9- 23). 

Regarding Claim 5, 16

Bakman-LaFrance-Linden-Roney-Anstey teaches: 

The method of claim 1.

Roney teaches:

The method of claim 1, further comprising: receiving, by the server device and from a remote computing device, configuration information defining the compound rule associated with the first condition and the second condition (¶24 A first condition (e.g., deviation vector condition for a first derivative) may be defined that sets a threshold deviation value as a trigger point. The threshold deviation value may be represented as a percentage of deviation from the normative value. A second condition (e.g., deviation vector condition for a second derivative) may be defined that sets a threshold rate of deviation value as a trigger point (e.g., a deviation of the first condition over a defined time period). When combined conditions (first and second conditions) are met (compound rule is satisfied), a responsive action may be taken that is different than a responsive action otherwise taken when, e.g., only the first condition is met, ¶15 metric may include measurements taken on the performance of a computer processing unit (CPU)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden in light of Roney in order for generating a responsive action when the monitored value deviates from the normative value (Roney ¶6).


Regarding Claim 6, 17

Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches:
The method of claim 1, wherein updating control information includes: determining whether an event mode is configured for at least one of the first virtual computing instance executing on the server device and the second virtual computing instance executing on the server device (e.g., determining that an alert event is configured for a given VM: see Bakman, col. 15, lines 32-50); and

Roney teaches:

in response to determining that the event mode is configured, generating event information indicative of occurrence of the first condition (¶24 A first condition (e.g., deviation vector condition for a first derivative) may be defined that sets a threshold deviation value as a trigger point. The threshold deviation value may be represented as a percentage of deviation from the normative value. When combined conditions (first and second conditions) are met (compound rule is satisfied), a responsive action may be taken that is different than a responsive action otherwise taken when, e.g., only the first condition is met (information indicative of occurrence of the first condition), ¶15 metric may include measurements taken on the performance of a computer processing unit (CPU)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden in light of Roney in order for generating a responsive action when the monitored value deviates from the normative value (Roney ¶6).

Regarding Claim 9
Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein the first virtual computing instance and the second virtual computing instance are each a virtual machine (e.g., a virtual machine which implements a computer or application VM software: see Bakman, col. 5, line 66 to col. 6, line 31).

Regarding Claim 10
Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein the first virtual computing instance and the second virtual computing instance are each a container (e.g., a “tightly isolated virtualized module (for example...a container, and so on”): see Bakman, col. 5, lines 28-57 and col. 5, line 66 to col. 6, line 31).

Regarding Claim 11
Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein collecting the metric information comprises monitoring at least one of central processing unit (CPU) usage, CPU time, memory usage, hard drive disk usage, available inbound network bandwidth, available outbound network bandwidth, time to first byte associated with a request for service, or a number of requests for service (e.g., at least CPU usage and memory usage: see Bakman, col. 12, lines 43-56; col. 15, lines 18-32; and col. 16, lines 6-10)


Regarding Claim 7, 18

Bakman-LaFrance-Linden-Roney-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein updating control information includes: determining that an alert mode is configured for at least one of the first virtual computing instance executing on the server device and the second virtual computing instance executing on the server device (e.g., determining that an alert is configured for a given VM: see Bakman, col.
15, lines 32-50); and 

Roney teaches: 

in response to determining that the alert mode is configured: determining whether an alert associated with the first condition is active (¶24 A first condition (e.g., deviation vector condition for a first derivative) may be defined that sets a threshold deviation value as a trigger point. The threshold deviation value may be represented as a percentage of deviation from the normative value. When combined conditions (first and second conditions) are met (compound rule is satisfied), a responsive action may be taken that is different than a responsive action otherwise taken when, e.g., only the first condition is met (information indicative of occurrence of the first condition), ¶15 metric may include measurements taken on the performance of a computer processing unit (CPU))

and generating alarm information indicative of an active alarm condition in response to determining that the alert associated with the first condition is not active (¶20 Storage device 108 stores data monitoring settings, configurable alert conditions ¶27 the intelligent monitoring application 110 determines if an alert condition has been met based upon the comparison performed in step 210 ¶24 A first condition (e.g., deviation vector condition for a first derivative) may be defined that sets a threshold deviation value as a trigger point. The threshold deviation value may be represented as a percentage of deviation from the normative value. When combined conditions (first and second conditions) are met (compound rule is satisfied), a responsive action may be taken that is different than a responsive action otherwise taken when, e.g., only the first condition is met (no alert if first condition is not met), ¶15 metric may include measurements taken on the performance of a computer processing unit (CPU))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden in light of Roney in order for generating a responsive action when the monitored value deviates from the normative value (Roney ¶6).


























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445